 1
 2                                                                          JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT WILLIAM LOWE,              ) NO. CV 20-5906-KS
11                                     )
                  Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner of )
14
     Social Security,                  )
15                    Defendant.       )
16   _________________________________ )
17
           Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
18
     decision of the Commissioner of the Social Security Administration is reversed, and the above-
19
     captioned action is remanded for further proceedings consistent with the provisions of the
20
     Memorandum Opinion and Order.
21
22
     DATE: May 10, 2021
23
24                                                  __________________________________
                                                            KAREN L. STEVENSON
25
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
28
